Citation Nr: 0733342	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was afforded a local hearing before the RO in 
July 2005.  A transcript is associated with the claims 
folder.    


FINDINGS OF FACT

1.  A September 1998 RO decision that denied the veteran's 
original claim for service connection for hearing loss was 
not appealed and became final.

2.  Evidence which relates to a previously unestablished fact 
necessary to substantiate the underlying claim for service 
connection for bilateral hearing loss has been submitted; the 
evidence raises a reasonable possibility of substantiating 
the claim.  

3.  There is medical evidence of a current diagnosis of a 
hearing loss disability as defined by the applicable 
regulation and there is credible evidence of in-service 
exposure to excessive noise without ear protection; the 
competent evidence of record is in approximate equipoise as 
to whether the veteran's bilateral hearing loss is causally 
related to in-service noise exposure.  

4.  There is medical evidence of a current diagnosis of 
tinnitus and there is credible evidence of in-service 
exposure to excessive noise without ear protection; the 
competent and credible lay evidence of record shows that the 
veteran's tinnitus is causally related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  With application of the doctrine of reasonable doubt, 
service connection for bilateral hearing loss is warranted. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2007). 

3.  Service connection for tinnitus is warranted. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed with respect to these claims.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.



Analysis-New and Material Evidence, Hearing Loss

The veteran was initially denied service connection for 
bilateral hearing loss in a September 1998 rating decision, 
on the basis that there was no nexus between a current 
hearing loss and military service.  He has since filed his 
petition to reopen, claiming that such a nexus does exist.  

The Board notes that the RO initially denied the veteran's 
petition to reopen the previously denied claim but it is 
apparent that the claim was subsequently reopened and denied 
on the merits.  However, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page. 

The veteran submitted a report of a private audiology center, 
dated in June 2004 which established a current hearing loss 
disability with a causal nexus to noise exposure experienced 
in the naval service.  As such, there is now competent 
evidence of record which relates to a previously 
unestablished fact necessary to substantiate the underlying 
claim for service connection.  Thus, the veteran's claim is 
reopened and the Board will adjudicate the claim on the 
merits.  

Analysis-Service Connection, Hearing Loss and Tinnitus

The veteran contends that his service in the rate of Gunner's 
Mate aboard the USS Philippine Sea during the Korean War 
exposed him to high levels of acoustic trauma which caused a 
later development of bilateral hearing loss and tinnitus.  

The service personnel records indicate that the veteran held 
the rate of "GM3," or Gunner's Mate 3rd Class, at one point 
during his service, and that he served aboard USS Philippine 
Sea where he was awarded the Korean Service Medal.  The 
veteran states that he worked servicing 40mm anti-aircraft 
guns during live fire exercises, which took place several 
times a week during at sea periods.  Photographs of the 
veteran's ship were submitted to show the location of the 
gunnery stations.  

There is nothing in the service medical records to indicate 
treatment, diagnosis, or consultation for hearing loss, with 
the first documented manifestation of hearing loss not noted 
until many years after service.  Of note, however, is a June 
2004 report from a private audiology center that had been 
treating the veteran.  This letter indicates that the veteran 
has been under the care of this facility since March 2001, 
and that his sensorineural hearing loss was "consistent with 
the type of loss experienced by loud and sustained noise 
exposure."  The clinical summary includes an opinion that 
the veteran's hearing loss is "more likely than not a result 
of the time he spent as a crewmember on active duty with the 
U.S. Navy, and more than likely manifested while [he] served 
on active duty."  

The RO, upon receiving this opinion, scheduled the veteran 
for an examination with a VA audiologist.  In the report of 
this examination, dated in February 2005, the examiner 
reported that it is impossible to determine (without resort 
to speculation) if the veteran's hearing loss and tinnitus 
were related to military service, as there were no service 
audiometric tests of record.  The examiner went on to state 
that if he had to speculate, he would say that the hearing 
loss and tinnitus were not likely related to service.  

Regarding hearing loss, there is no indication that the 
clinician from the private audiology clinic reviewed the 
claims file before drafting the opinion reflecting a positive 
nexus.  This is, however, not problematic, as the history on 
which the opinion is based is substantiated by the service 
personnel records.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  The Board specifically notes 
that there is credible evidence of in-service exposure to 
excessive noise without ear protection and competent medical 
evidence of a current diagnosis of a bilateral hearing loss 
disability as defined by the applicable regulation.  See 
38 C.F.R. § 3.385.  Moreover, the negative VA opinion is 
somewhat speculative and inconclusive in nature.  When the 
latter opinion is weighed against the strength of the private 
opinion, the Board concludes that the competent evidence of 
record is at least in equipoise as to whether there is a 
nexus between the veteran's current hearing loss and in-
service acoustic trauma, thereby satisfying the elements of 
service connection.  

With respect to tinnitus, the veteran has testified that he 
began noticing a ringing in his ears while he was on active 
duty, and that this has been present in varying degrees of 
severity since his separation from service.  There is no 
reason to dispute the veteran's testimony on this matter.  
Tinnitus is a disorder which is noticeable by the senses, 
making the veteran's testimony on a ringing in the ears a 
competent observation.  See Espiritu, supra.  Additionally, 
when a condition may be diagnosed by its unique and readily 
identifiable features (such as a ringing in the ears for 
tinnitus), the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   

Given that there is medical evidence of a current diagnosis 
of tinnitus, credible evidence of in-service acoustic trauma, 
and both credible and competent evidence that there has been 
persistent ringing in the ears since service, the Board finds 
that service connection is warranted for the veteran's 
tinnitus.    











ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for bilateral hearing 
loss.  

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


